Annual Report Franklin Pelagos Commodities Strategy Fund Discussion of Fund Performance The Franklin Pelagos Commodities Strategy Fund obtained its commodities Portfolio Breakdown exposure, since inception of the Fund, through swaps on commodities indexes and 5/31/12 through commodities futures. These exposures were supported with U.S. Treasury % of Total Net Assets Bills and other fixed income securities. The value of these securities generally exceeded the notional value of the swaps and commodities futures. U.S. Treasury Bills % Federal Home Loan Bank Since its inception on December 7, 2011, through May 31, 2012, Franklin Pelagos Discount Notes % Commodities Strategy Fund had declined 8.50%. The Fund performed better than its Institutional Fiduciary Trust Money benchmark, the Dow Jones-UBS Commodity Index Total Return, which posted a Market Portfolio % total return of -11.22%. The index measures performance of fully collateralized Other Assets, less Liabilities* -7.3 % positions of 20 underlying commodity futures. 1 *Includes unrealized appreciation/depreciation on futures and swap contracts, as well as other assets and liabilities. See supplementary commodity exposure tables for additional information related to the During the period, commodities generally performed poorly, and most sectors lost Funds economic exposure to commodities. value. The Fund benefited from an underweighting in natural gas, as this commodity was a leading detractor in the energy sector and the index. High inventory and strong production levels, as well as an unseasonably warm winter, depressed natural gas prices during the period. Gasoline was the lone contributor in the indexs energy sector holdings, and the Fund benefited from its overweighted position in this commodity. Gasoline prices stayed at lofty levels during the period, largely due to refinery closures in the U.S. east coast and the Caribbean. The grains sector was a performance leader during the period, and soybeans were the best performing commodity. They rose in value largely due to crop and weather conditions in South America and Chinese demand that pressured prices upward. As a result, the Funds overweighted soybean position contributed positively to results. 2 The industrial metals sector declined during the period. The Funds overweighting in copper early in the period detracted from results, as investor fears about a weakening eurozone and decelerating Chinese economic activity hurt prices. 2 As with the industrial metals sector, precious metals prices were down since the Funds inception. The Funds overweighted gold allocation detracted from relative returns. While gold had strong returns in calendar year 2011, gold lost momentum in the first five months of calendar year 2012 with the market shifting back to risk assets such as equities. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The Dow Jones-UBS Commodity Indexes are calculated, distributed and marketed by CME Group Index Services, LLC (CME Indexes) pursuant to an agreement with UBS Securities, LLC and have been licensed for use. All content of the Dow Jones-UBS Commodity Indexes © CME Group Index Services, LLC and UBS Securities, LLC 2011. Dow Jones ®  is a registered trademark of Dow Jones Trademark Holdings LLC and has been licensed for use by CME Indexes. UBS ®  is a registered trademark of UBS AG. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 2. No longer held at period-end. Annual Report | 1 Annual Report | 2 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if any; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if any, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 × $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 3 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if any . Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. * Expenses are calculated using the most recent annualized six-month expense ratio, net of expense waivers, of 1.10%, multiplied by the average account value over the period, multiplied by 183/366 (Hypothetical) to reflect the one-half year period. For Actual expenses, the multiplier is 176/366 to reflect the number of days since inception. Annual Report | 4 Annual Report | 5 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if any; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if any, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 × $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 6 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if any . Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. *
